Citation Nr: 1546480	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 1988. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran and his spouse testified at a Travel Board hearing held before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the electronic records.

In an unappealed March 2003 rating decision, the RO denied the reopening of a claim of entitlement to service connection for bilateral hearing loss.  In a November 2011 statement of the case, the RO reopened the claim of entitlement to service connection for bilateral hearing loss.  The Board must first examine whether the evidence warrants reopening the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In the March 2003 unappealed rating decision, the RO denied the reopening of a claim of entitlement to service connection for arthritis of the neck and back.  In September 2015, the Veteran submitted a 1991 military retiree treatment record from a military medical facility.  Since the record was from the service department and since the record is related to the claimed in-service neck injury, the Board will reconsider the claims regarding the neck and back disorders on a de novo basis pursuant to 38 C.F.R. § 3.156(c) (2014) instead of on a new-and-material basis.

In March 2015, the RO issued statements of the case addressing several service- connection and increased-rating claims.  In May 2015, the Veteran submitted a VA Form 9.  On May 19, 2015, the RO determined that the appellant did not file a timely substantive appeal.  The claimant has not filed a notice of disagreement with the May 19, 2015, determination, but he still has up to a year after the May 19, 2015, determination to appeal that decision.

In light of the above, the issues are as stated on the first two pages of this decision.

The issues of entitlement to service connection for hemorrhoids, a skin disorder, and peripheral vestibular disorder have been raised by the record in an August 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a neck disorder other than residuals of a cervical laminectomy and fusion and entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO denied the reopening of a claim of entitlement to service connection for bilateral hearing loss on the grounds that there was no current hearing loss and that a hearing loss was not incurred in service.

2.  The evidence received since the March 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is in equipoise as to whether bilateral hearing loss is related to in-service noise exposure.

4.  The evidence is in equipoise as to whether bilateral tinnitus is related to in-service noise exposure.

5.  The weight of evidence shows that the Veteran underwent a cervical laminectomy and fusion in service.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying the reopening of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The evidence received since the March 2009 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss has been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  With resolution of reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

4.  With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  Residuals of a cervical laminectomy and fusion were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 

Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the most part, the Veteran's service treatment records are unavailable.  VA has a heightened duty to assist the appellant in developing his claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Analysis

Bilateral hearing loss 

At the time of the March 2003 rating decision that denied the reopening of entitlement to service connection for bilateral hearing loss, the evidence of record consisted of a December 1990 VA examination report.  That examination report shows a left ear hearing loss disability for VA purposes.  .  

The March 2003 rating decision denied the claim finding that there was no current hearing loss and that a hearing loss was not incurred in service.

Since March 2003, the Veteran underwent a VA examination in June 2010.  That VA examination shows a bilateral hearing loss for VA purposes.

This evidence relates to an unestablished fact necessary to substantiate his claim, which is medical evidence of a current disability.  Thus, the evidence is considered new and material, and the claim is reopened.

The Board has reopened the Veteran's claim.  Given that the RO had reopened the claim in the November 2011 statement of the case, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The June 2010 VA examination report shows puretone threshold of 40 decibels or greater at 4000 Hertz in both ears.  Thus, there is a current diagnosis of bilateral hearing loss disability for VA purposes. 

Therefore, the question is whether his current bilateral hearing loss is related to active military service or events therein.  See 38 C.F.R. § 3.303.

With respect to an in-service injury or disease, the Veteran claims in-service noise exposure from being a field artilleryman as well as an army aviator and from combat exposure.  His DD Form 214 shows that he served in field artillery and that he received the Air Assault Badge, Army Aviator Badge, and the Air Medal with V Device.  The Board will concede that the appellant had in-service noise exposure.

The June 2010 VA examiner stated that he could not resolve without resorting to speculation the issue of whether it is at least as likely as not that the current hearing loss is related to in-service trauma.  The examiner noted that a September 2005 report from the Institute of Medicine on noise exposure in the military titled "Noise and Military Service - Implications for Hearing Loss and Tinnitus" - concludes that if documentation of the existence of hearing loss at discharge from the military is missing, it is nearly impossible to determine whether hearing loss later in life is the result of noise exposure during prior military service.  

The examiner was simply to unable to determine whether the bilateral hearing loss is related to in-service noise exposure.  The basis of that indetermination was the missing service treatment records.  Therefore, the examiner did not provide a negative medical nexus opinion and left open the possibility that the bilateral hearing loss is related to in-service noise exposure.  In light of the above as well as the evidence of a left ear hearing loss a little over two years after separation from active service, the evidence is in equipoise as to whether bilateral hearing loss is related to in-service noise exposure.  Thus, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Bilateral tinnitus

The June 2010 VA examination report reveals a diagnosis of bilateral tinnitus.  Accordingly, there is a current diagnosis of bilateral tinnitus. 

Hence, the question is whether his current bilateral tinnitus is related to active military service or events therein.  See 38 C.F.R. § 3.303.

With respect to an in-service injury or disease, as stated above the Board will concede that the Veteran had in-service noise exposure.

The June 2010 VA examiner stated that he could not resolve without resorting to speculation the issue of whether it is at least as likely as not that the current bilateral tinnitus is related to in-service trauma.  The examiner noted that a September 2005 report from the Institute of Medicine on noise exposure in the military titled "Noise and Military Service - Implications for Hearing Loss and Tinnitus" - concludes that if documentation of the existence of tinnitus at discharge from the military is missing, it is nearly impossible to determine whether tinnitus later in life is the result of noise exposure during prior military service.  

The examiner was simply to unable to determine whether the bilateral tinnitus is related to in-service noise exposure.  The basis of that indetermination was the missing service treatment records.  Therefore, the examiner did not provide a negative medical nexus opinion and left open the possibility that the bilateral tinnitus is related to in-service noise exposure.  In light of the above, the evidence is in equipoise as to whether bilateral tinnitus is related to in-service noise exposure.  Thus, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Neck Disorder

A December 1990 VA examiner diagnosed residuals of cervical laminectomy and fusion.  This diagnosis is supported by December 1990 VA X-rays showing a fusion deformity in between C6 and C7.  Thus, there is medical evidence of a current diagnosis of residuals of cervical laminectomy and fusion.

The issue is whether the Veteran underwent a cervical laminectomy and fusion in service.  The appellant claims that he injured his neck and was hospitalized in June 1980 at Walter Reed Army Medical Center for neck surgery.  The Veteran is competent to report that he injured his neck and that he was hospitalized for neck symptomatology.  The Board finds him credible.  The December 1990 VA examiner noted that the appellant underwent that procedure in service.  An October 2010 VA treatment record shows that the claimant underwent a cervical fusion in 1980 and that he now had chronic neck pain due to the cervical fusion.  In a December 2010 private treatment record, a doctor noted that the Veteran required a cervical fusion in service.  There is no medical evidence showing that the claimant had a cervical fusion in the approximately two-year period between separation from active service and the December 1990 VA X-rays.  The weight of evidence shows that the Veteran underwent a cervical laminectomy and fusion in service.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

New and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of cervical laminectomy and fusion is granted.


REMAND

In his June 2009 claim, the Veteran reported that he was treated for back pain by Dr. Clay.  The December 2010 private treatment record from Dr. Pappas reflects that he treated the appellant years ago for back pain.  The AOJ should afford the Veteran another opportunity to submit - or authorize the release of - those records.

The Veteran started receiving VA treatment in October 2010, and the AOJ obtained all records dated from January 2014 to January 2015.  The AOJ should obtain all records from the North Florida/South Georgia Veterans Health System from October 2010 to January 2014 and from January 2015 to the present.

Given that there is evidence that the Veteran injured his back in service, a VA examination is necessary to determine the nature and severity of any back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identity all treatment for his back.  Attempt to obtain all records from Drs. Clay and Pappas.  Regardless of the claimant's response, obtain all records from the North Florida/South Georgia Veterans Health System from October 2010 to January 2014 and from January 2015 to the present.

2.  Thereafter, schedule the Veteran for an examination to schedule the Veteran for a VA examination to address the nature and etiology of any back disorder.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

Accepting the Veteran's reporting of the in-service back injury as credible and with consideration of the fact that degenerative disc disease of the lumbar spine was found on X-rays in December 1990, for any back disorder diagnosed on examination, please provide an opinion as to whether it is "at least as likely as not" that the back disorder had its onset in service or is otherwise related to his service, to include the in-service back injury

A complete rationale for any opinion offered must be provided.

3.  Then, readjudicate the Veteran's claim.  If it remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


